Order entered July 2, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-00137-CR

                     FRANCISCO TAHAY-MARROQUIN, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F19-00006-J

                                         ORDER
       Before the Court is court reporter Kimberly Xavier’s July 1, 2019 request for extension

of time to file the reporter’s record. We GRANT the motion and ORDER the reporter’s record

due on or before July 17, 2019.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE